DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a touch display device, comprising: a plurality of touch electrodes disposed in a display panel; a plurality of touch lines electrically connected to each of the plurality of touch electrodes; and at least one shield electrode disposed on an area overlapping with at least a portion of the plurality of touch electrodes and the plurality of touch lines, wherein the each of the plurality of touch electrodes comprises, at least one vertical sensor portion disposed in a first direction; and a plurality of horizontal sensor portions disposed in a second direction crossing the first direction and connected to the at least one vertical sensor portion, wherein the plurality of horizontal sensor portions comprises, at least one first horizontal sensor portion partially overlapping with a data line disposed in the display panel; and at least one second horizontal sensor portion shorter than the at least one first horizontal sensor portion and disposed on an area other than an area overlapping with the data line; in combination with the remaining language of independent claims 1, 14 or 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Lee (US 2021/0132733) and Kim (US 2020/0004368) which both disclose shield layers, touch electrodes and data lines and their spatial relations to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBIN J MISHLER/Primary Examiner, Art Unit 2628